Citation Nr: 0513441	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-24 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for ulcerative colitis, 
claimed as rectal bleeding.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel





INTRODUCTION

The veteran had active service from May 1968 to November 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1971 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO denied service connection 
for ulcerative colitis, claimed as rectal bleeding.



FINDINGS OF FACT

1.  Service connection for ulcerative colitis was denied by 
the RO in a rating decision of April 1971.  The veteran was 
notififed of the denial of his claim in general.  He did not 
appeal the decision and it became final.

2.  The evidence submitted since the RO's April 1971 decision 
is cumulative in character, and is neither relevant nor 
probative to the issue of service connection.



CONCLUSIONS OF LAW

1.  The April 1971 rating decision, which denied service 
connection for ulcerative colitis, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The evidence received since the April 1971 rating 
decision, which denied service connection for rectal 
bleeding, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of reopening the claim for ulcerative colitis, 
claimed as rectal bleeding.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decision, the statement of the case (SOC), and 
supplemental statement of the case (SSOC) informed the 
appellant of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from April 2002, explained the evidence necessary 
to establish entitlement.  In addition, the letter described 
what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA letter predated the rating decision.  The RO also 
supplied the appellant with the applicable regulations in the 
SOC issued in March 2003 and the SSOC issued in April 2003.  
The basic elements for reopening a claim have remained 
unchanged despite the change in the law with respect to the 
duty to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

In Mayfield v. Nicholson, No. 02-1077 (US. Vet. App. April 
14, 2005), the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in April 2002 specifically described the evidence 
needed to substantiate the claim and requested the appellant 
to "send the information describing additional evidence or 
the evidence itself to the [RO]."  Therefore, the Board 
finds that the letter as a whole complied with the fourth 
element.  Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
claims file contains the veteran's service medical records.  
The appellant was afforded a VA examination.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.
New and Material 

The RO, in a decision dated in April 1971, denied the 
veteran's claim of entitlement to service connection for 
ulcerative colitis on the basis that there was no evidence of 
record of ulcerative colitis in service.  The veteran did not 
appeal the RO's decision, and it became final.  At the time 
of the decision, the record included the service records, the 
veteran's claim and private medical records.  In essence, the 
RO determined that the post service diagnosis was unrelated 
to service.  

The evidence which was of record at the time of the prior 
decision included private medical records dated in November 
1966 show that the veteran was treated for bleeding with 
bowel movement prior to entering military service.  A 
diagnosis of probable anal fissure was entered.  

A physical examination for purposes of entering military 
service dated in January 1968 noted the veteran's anus and 
rectum as normal.  Service medical records are silent for any 
treatment related to rectal bleeding or ulcerative colitis.  

A physical examination for purposes of separating from 
service dated in November 1968 noted the veteran's anus and 
rectum system as normal.  In a Medical History Report dated 
in November 1968 associated with the separation physical, the 
veteran did not state any ongoing problems with his anus or 
rectum.  Private medical records dated in July 1970 document 
the first tentative diagnosis of ulcerative colitis.

Added to the record since April 1971, are numerous private 
medical records dated between September 1997 and July 2001.  
A September 1998 private medical record, documents that the 
veteran underwent a total colectomy and proctectomy with 
rectal mucosectomy.  Additional private medical records 
document additional treatments for ulcerative colitis.  

The April 1971 rating decision was final based upon the 
evidence then of record.  A previously finally denied claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
April 1971 decision, which was the most recent final 
adjudication that disallowed the veteran's claim.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001, and the veteran filed his claim on October 
2000.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001).

The applicable regulation requires that new and material 
evidence be evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration which is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  See Hodge v. West, 155 
F.3d. 1356 (Fed. Cir. 1998).  Evidence that is solely 
cumulative or repetitious in character will not serve as a 
basis for reconsideration of a previous decision.  Moreover, 
Hodge stressed that under the regulation new evidence could 
be material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge at 1363.  

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was post 
service evidence of a diagnosis of ulcerative colitis, but no 
evidence of a nexus to service.  Since that determination, 
the veteran has presented private medical records which 
document treatment for ulcerative colitis, however, no 
evidence of a nexus to service has been introduced.  Evidence 
that tends to confirm a previously established fact is 
cumulative.  See Henderson v. Brown, 6 Vet. App. 45, 48 
(1993).  Accordingly, the additional evidence is not new and 
material.  Instead, the evidence is cumulative.  The Court 
has established that evidence that corroborates a previously 
established fact is cumulative.  See Anglin v. West, 203 F.3d 
1343 (Fed. Cir. 2000).  Accordingly, the claim is not 
reopened. 


ORDER

The application to reopen the claim for service connection 
for ulcerative colitis is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


